DocuSign Envelope IDC MAGE Aue Mable 64 codetec 7 dearcument 34-1 Filed 05/10/19 Page 1 of 1

  

SETTLEMENT AGREEMENT AND FULL AND
FINAL RELEASE OF CLAIMS

This Settlement Agreement and Full and Final Release of Claims (the “Agreement” is made
and entered into by and between Amber Carney (“Carney”), Gavin Arthur (“Arthur”), Katherine Banks
(“Banks”), Zach Brook (“Brook”), Kelsie Riffey (‘Riffey”), and Courtney Swisher (“Swisher”)
(collectively, the “Plaintiffs”) and Sunset Grille, LLC (“Sunset Grille”), George Trala (Trala’”’),
Michael Rabidu (“Rabidu”), and Darren Cummings (“Cummings”) (collectively, the “Defendants’).
Plaintiffs and Defendants are collectively referred to as the “Parties.”

WHEREAS, Plaintiffs allege that they all worked as employees at Sunset Grille and
Plaintiffs contended that they were owed unpaid minimum and overtime wages;

WHEREAS, Plaintiffs have pending against Defendants an action in the United States
District Court for the District of Maryland, styled Amber Carney, ef ai. v, Sunset Grille, LLC, e¢
al., Case No. 1:18-cv-00874-RDB (the “Lawsuit”), alleging unpaid minimum wages and overtime
wages under the Fair Labor Standards Act (FLSA), along with state supplemental claims:

WHEREAS, Defendants deny Plaintiffs’ allegation, deny any wrongdoing, and maintain
that Plaintiffs have been paid all wages due, and have denied any and all allegations of wrongdoing
asserted by Plaintiffs;

WHEREAS, without admission of liability, the Parties collectively desire to settle, fully
and finally, all differences between them arising from or in any way connected with the Parties’
working relationship with each other;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, and to avoid unnecessary and/or
expensive litigation, it is hereby agreed by and between the Parties as follows:

1. CONSIDERATION. In consideration of Plaintiffs’ decision to enter into and execute
this Agreement, Defendants shall agree to pay Plaintiffs, collectively and through their counsel, the total
sum of Sixty Seven Thousand, Five Hundred Seventy Nine U.S. Dollars and 63/100 Cents
($67,579.63), to settle all claims involving Plaintiffs’ Lawsuit, including but not limited to, claims for
unpaid minimum wages and overtime wages, statutory/liquidated damages, and attomeys’ fees and

costs.

2. PAYMENTS. Defendants agree to pay the above settlement amount subject to the
following terms and payable as follows:

a. Within fifteen (15) days of approval of this Agreement by the U.S. District
Court, Defendants shall pay the total gross sum of Twenty Six Thousand Eight
Hundred Twenty Nine U.S. Dollars and 63/100 Cents ($26,827.63) divided
amongst the Plaintiffs as follows:

i, Carney: Seven Thousand Two Hundred Fifty U.S. Dollars and 60/100
Cents Exact ($7,250.60).
ii, Arthur: Two Thousand Fifty Four U.S. Dollars and 84/100 Cents Exact

 

 
DocuSign Envelope ID REA ACEI Rog nese Geoeedec7 heap ument 34-1 Filed 05/10/19 Page 2 of 17

lil.

iv.

vi.

($2,054.84).
Banks: Six Thousand One Hundred Forty Five U.S. Dollars and 01/100
Cents Exact ($6,145.01).

Brook: Eight Hundred Fifty Eight U.S. Dollars and 76/100 Cents Exact
($858.76).

Riffey: Three Hundred Forty Three U.S. Dollars and 62/100 Cents
Exact ($343.62).

Swisher: Ten Thousand One Hundred Seventy Six U.S. Dollars and
80/100 Cents Exact ($10,176.80).

Defendants further agree to pay Plaintiff Carney, the total sum of Three
Thousand Five Hundred U.S. Dollars and 00/100 Cents ($3,500.00) as a
service payment. Plaintiff Carney is lead Plaintiff is this Lawsuit, and this
service payment is consideration for the additional time and labor she has
put into the lawsuit.

As additional consideration for Plaintiffs’ execution of this Agreement,
Defendants agree to pay Hoffman Employment Law, LLC, the total sum of
Thirty Seven Thousand Two Hundred Fifty U.S. Dollars and 00/100 Cents
($37,250.00), in full settlement of all attorneys’ fees, costs, and expenses
arising out of this case (to include all those fees and costs and expenses
incurred by counsel). The Parties stipulate the Plaintiffs’ fees and expenses
are fair and reasonable. The payment of attorneys’ fees shall be made within
fifteen (15) days after approval of this Agreement by the U.S. District Court.
These payments of attorneys’ fees shall be made payable to Plaintiffs’
counsel, “Hoffman Employment Law, LLC” and delivered to Hoffman
Employment Law, LLC at 600 Jefferson Plaza, Ste. 204, Rockville,
Maryland 20852.

Defendants agree that they will send each of the payments for Plaintiffs
Carney, Arthur, Banks, Brook, and Swisher set forth in sub-paragraph 2(a),
2(b) and 2(c) so that they are received by Plaintiffs’ counsel, Hoffman
Employment Law, LLC, on or before the day in which the payment is due
{unless the day is a weekend or holiday, in which case payment must be
received on the first business day following the day in which the installment

is due}.

Defendants further agree that they will send the payments for Plaintiff
Riffey set forth in sub-paragraph 2(a) so that they are received by Plaintiff
Riffey on or before the day in which the payment is due (unless the day is a
weekend or holiday, in which case payment must be received on the first
business day following the day in which the installment is due).

Plaintiffs Carney, Arthur, Banks, Brook, and Swisher will receive two
separate checks in equal amounts for their respective payments described in
Section 2(a)(i)-(vi), which are the gross amounts to be paid. For tax

Settlement and Full and Final Release of Claims

 

 
DocuSign Envelope iD CBPRaber Ros Messe relec 7 keepuMent 34-1 Filed 05/10/19 Page 3 of 17

purposes, 50% of each payment to each Plaintiff pursuant to paragraph 2(a)
shall be treated as wages and 50% of such payment shall be treated as
liquidated/statutory damages and interest, Plaintiffs Carney, Arthur, Banks,
Brook, and Swisher shall receive two separate checks pursuant to that
division of the payments. The portion treated as wages shall be paid subject
to and reduced by all applicable employment taxes, including Federal, state
and local income tax withholdings and employee shares of the FICA tax,
and shall be reported to the Internal Revenue Service (“IRS”) and the payee
under the payee’s name and social security number on an IRS Form W-2.
The portion treated as liquidated damages and interest shall be paid without
any withholding and shall be reported to the IRS and the payee under the
payee’s name and social security number on an IRS Form 1099, box 3.

Plaintiff Riffey will receive a transfer of funds through direct deposit/ACH
transfer to a U.S. Bank account possessed and controlled by Plaintiff Riffey.
The direct deposit will represent a payment treated as wages, and the ACH
transfer wiil represent a payment treated as liquidated/statutory damages
and interest. Each payment represents half the gross amount to be paid as
described in Section 2(a)(v). The payment treated as wages shall be paid
subject to and reduced by all applicable employment taxes, including
Federal, state and local income tax withholdings and employee shares of the
FICA tax, and shall be reported to the Internal Revenue Service (“IRS”) and
the payee under the payee’s name and social security number on an IRS
Form W-2. The payment treated as liquidated damages and interest shall
be paid without any withholdings and shall be reported to the IRS and the
payee under the payee’s name and social security number on an IRS Form
1099, box 3.

Plaintiff Carney will receive an additional check for her service payment
as described in Section 2(b). The service payment shall be treated as
liquidated damages interest and shall be paid without any withholdings
and shall be reported to the IRS and the payee under the payee’s name and
social security number on an IRS Form 1099, box 3.

Attorneys’ fees and costs paid pursuant to this Settlement Agreement shall
be paid without withholding and shall only be reported to the IRS under
Hoffman Employment Law, LLC’s Federal Employer Identification
Number, on an IRS Form 1099, box 14, for the year in which it was paid,

f So that the Defendants may issue an IRS Forms W-2 and 1099 for 2019
reflecting all payments made under this Settlement Agreement, both
Hoffman Employment Law, LLC and each of the Plaintiffs shall provide
Defendants’ counsel, Charles Kresslein, Esq., at the time that each Plaintiff
executes this Settlement Agreement, an executed IRS Form W-4 and IRS
Form W-9 which shall accurately provide their taxpayer identification
numbers.

 

Settlement and Full and Final Release of Claims

 
DecuSign Envelope ID CORR abe kRaG MARSA rodeo kearument 34-1 Filed 05/10/19 Page 4 of 17

3. TAX RESPONSIBILITY, Plaintiffs agree that they shall be solely and entirely
responsible for the payment and discharge of all federal, state and local income taxes, if any, which
may at any time be found to be due upon or as a result of the payments described herein (though
Sunset Grille shall withhold and remit employer obligations for FICA, Medicare, FUTA, SUTA
or similar obligations on an employer for the W-2 wage payment as described in Paragraph (1 &
2)) and agree to indemnify, secure, and hold Sunset Grille harmless against any claim or liability
for any non-employer tax obligations and any related penalties, fees, and/or interest, in the event
any such taxes, penalties and/or interest be assessed by the IRS and/or any other state or local
taxing authority. Included among Plaintiffs’ indemnification obligations is any challenge or
adverse ruling respecting the settlement payment under this Agreement as being allocated
exclusively to alleged sexual harassment or abuse pursuant to Section 13307 of the Tax Cuts and
Jobs Act of 2017. Plaintiffs also agree to cooperate with Sunset Grille in the event of a tax audit
involving the payments under this Agreement. If any governmental or taxing authority disagrees
with how the payment is allocated, said allocation shall not void any other provision of this
Agreement or the general release of claims. Sunset Grille shall timely provide Plaintiffs an IRS
Form W-2 and IRS Form 1099 representing payments made to Plaintiff and proof of same shall
be provided to Plaintiffs’ counsel upon reasonable notice.

4. ADMISSION: Plaintiffs agree that Defendants have paid all sums earned by and
owed to them, including, but not limited to, all salary, tips, bonuses, wages (*including minimum
wages*), overtime, business expenses, allowances, vacation pay, holiday pay, sick pay and other
benefits and perquisites as a result of their alleged employment with Defendants, and further
acknowledge that the payments under Section 2 are in full payment of anything of value to which
they would be entitled under any policy, plan or procedure of Defendants. Plaintiffs also expressly
waive any right or claim that they may have or may assert to employment or reinstatement to
employment, or to payment for salary, back pay, front pay, interest, bonuses, damages, accrued
vacation, accrued sick leave, accrued personal days, medical, dental, optical or hospitalization
benefits, pension plan contributions, thrift savings plan contributions or benefits, education
benefits, life insurance benefits, overtime, compensatory time, outplacement, severance pay,
attorneys’ fees, disbursements and/or costs.

5. APPROVAL BY COURT / DISMISSAL WITH PREJUDICE — Upon full
execution of this Agreement, Plaintiffs’ counsel shall file with the Court a Joint Motion to Approve the
Settlement Agreement (the “Motion”). The Motion shall attach a copy of this Agreement and shall
request that the Court approve this Agreement and dismiss this case with prejudice. The Parties agree
that this Agreement is contingent upon the U.S. District Court for the District of Maryland’s
approval of all the material terms of the Agreement and the granting of the Motion, and should the
U.S. District Court for the District of Maryland not approve all the material terms of this
Agreement, the Agreement will be null and void and no legal effect. No party shall have the right
to appeal any decision, order, or judgment entered in this Lawsuit. The parties agree that they will
cooperate fully and take any steps necessary in seeking the necessary Court’s approval of this
Agreement. In the event that the Court does not approve this Agreement or approves it subject to
conditions or modifications which are not acceptable to both parties, the Parties shall attempt to
negotiate in good faith in order to modify the Agreement in a form acceptable to both the parties
and the Court.

Settlement and Full and Final Release of Claims

 
DocuSign Envetope wD CERAabel Aue MeeORGA Hele cep uUMeEnt 34-1 Filed 05/10/19 Page 5 of 17

6. FULL AND FINAL RELEASE. Except for Defendants’ obligations under this
Agreement, in consideration for the payments being provided to Plaintiffs and Plaintiffs’ counsel
by Defendants, Plaintiffs, for themseives, and for their respective attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever waive, release and discharge the
Defendants, including, as applicable, all Defendants’ heirs, executors, administrators, parent,
subsidiary and/or any alleged affiliated companies or companies alleged to form a single enterprise
or joint employer, as well as their successors, assigns, officers, owners, directors, supervisors,
members (including but not limited to Trala, Rabidu and Cummings), agents, representatives,
attorneys, insurers, and employees (all of whom are referred to throughout this Agreement as “the
Releasees”), of and from all claims, demands, actions, causes of action, suits, damages, losses, and
expenses, of any and every nature whatsoever, known or unknown, as a result of actions or
omissions occurring from the beginning of time through the effective date of this Agreement.
Without limiting the generality of the foregoing, specifically included in this waiver and release
are, among other things, any and all claims of alleged failures to pay wages (including the
minimum wage) and failures to pay overtime brought under: the Fair Labor Standards Act; the
Maryland Wage and Hour Law; and the Maryland Wage Payment Collection Law; or any other
federal, state or local laws or regulations prohibiting the non-payment of wages and overtime, the
existence of which is specifically denied by the Defendants. This Agreement does not bar either
party from bringing an action to enforce the terms of this Agreement in the event of a breach and/or

default.

a. This Release further includes any and all claims for damages, penalties,
attorneys’ fees or costs relating to or in any way connected with the matters
referred to herein, whether or not now known or suspected to exist, and
whether or not specifically or particularly described or referred to herein.

b. Plaintiffs expressly waive any right to assert hereafter that any claim has,
through ignorance, oversight or error, been omitted from the terms of this
Agreement.

c. Plaintiffs represent that they have not heretofore assigned or transferred, or

purported to assign or transfer, to any person or entity, any claim, whether
known or unknown, or any portion thereof or interest therein, which he had,
has or may have against Releasees.

d. Plaintiffs acknowledge that while they are waiving a broad range of claims,
they have not asserted and do not assert any claims of sexual harassment or
abuse; consequently, no portion of the settlement agreement referenced
herein relates to such conduct.

7. RIGHT TO FILE A CHARGE/COMPLAINT OR PARTICIPATE IN
GOVERNMENT INVESTIGATION: Nothing contained anywhere in this Agreement, and no
obligation set forth anywhere in this Agreement, including, but not limited to, the Full and Final
Release obligation (J 6), is intended to, or will, preclude Plaintiffs from filing any charge or

5
Settlement and Full and Final Release of Claims

 
DocuSign Envelope ID BRA abel Ade BeOS HedeeczeapuMent 34-1 Filed 05/10/19 Page 6 of 17

complaint with any government agency, including the Equal Employment Opportunity
Commission or National Labor Relations Board, or participating in, or cooperating with, any
lawful government investigation, or Defendants from defending against same. The initiation of a
charge or complaint with a government agency, and/or the participation in, or cooperation with, or
defense of, a government investigation shall not be considered a breach of any obligation otherwise
set forth in this Agreement. However, by signing this agreement, Plaintiffs agree and acknowledge
that they are waiving and releasing any right to receive further or additional monetary relief or
individualized equitable relief. The consideration provided in this Agreement, as set forth above,
shall constitute the full extent of any individual relief to which Plaintiffs are entitled regarding
anything occurring on or before the date on which they sign this Agreement, including anything
regarding their alleged employment with the Defendants and/or the termination of that
relationship.

8. NO OTHER CLAIMS. Plaintiffs represent and warrant that Plaintiffs have not filed,
nor assigned to others the right to file, nor are there currently pending, any complaints or lawsuits
against the Defendants (or any Releasee) with any court or any administrative body other than the
Lawsuit, and except as stated in Section 7 above, Plaintiffs hereby promise that Plaintiffs will not file,
or assign to others the right to file, or make any further claims against the Defendants and/or any of the
Releasees, on behaif of themselves or others, at any time for actions taken up to and including the date
Plaintiffs execute this Agreement. Plaintiffs waive all collective and/or class allegations, and if filed,
agree to dismiss same with prejudice, and neither Plaintiffs, nor any of their attorneys, shall amend
this Lawsuit or otherwise file additional pleadings, motions or papers, other than those pleadings,
motions and/or papers necessary to seek approval of this Agreement or engage in enforcement

proceedings.

9, NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This
Agreement shall not be construed as an admission by the Defendants of any liability or acts of
wrongdoing, nor shall it be considered to be evidence of such liability or wrongdoing. Defendants
do not admit, and specifically deny, any liability to Plaintiffs and any wrongdoing or violation of
any law, statute, regulation, agreement or policy, and Defendants are entering into this Agreement
and providing the payments and benefits set forth herein solely for the purpose of avoiding the
burdens and expenses of further litigation. The Parties acknowledge and agree that no judgment
has been entered as to any findings of liability or wrongdoing of any kind have been made by any
court of law or administrative agency.

10. NO FUTURE EMPLOYMENT/RE-EMPLOYMENT: Plaintiffs agree and
recognize that their employment with Sunset Grille remains terminated and that Sunset Grille does
not have any contractual or other obligation to rehire, reemploy, or hire or employ them in the
future, and Plaintiffs agree not to seek reemployment or employment with Sunset Grille. In
response to any reference inquiries from prospective employers of Plaintiffs, the Defendants agree
to only provide to prospective employers a neutral reference (i.e., the dates of employment and the
position held).

lt. GOVERNING LAW/VENUE, This Agreement is to be interpreted, enforced, and
governed by and under the laws of Maryland, without giving effect to the conflict of laws rules
and principles thereof. The Parties agree that this Agreement is made within Baltimore County,

 

Settlement and Full and Final Release of Claims

 
DocuSign Envelope iDCarAnbel Avene saber hegeument 34-1 Filed 05/10/19 Page 7ofi7

Maryland, and the venue shall be within Baltimore County, Maryland for purposes of resolving
any and all disputes under this Agreement, other than the failure of Defendants to make payments
under paragraph 2, which may be enforced in the United States District Court for the District of

_ Maryland subject to the continuing jurisdiction of the United States District Court for the District
of Maryland, as provided in paragraph 16, below.

12, SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire
agreement between the Parties pertaining to the subject matter hereof. Any prior agreements
between or directly involving the Parties to the Agreement are superseded by the terms of this
Agreement and thus are rendered null and void.

13. NO OTHER PROMISES. Plaintiffs affirm that the only consideration for
Plaintiffs signing this Agreement is that set forth in Paragraphs 1 and 2 and that no other promise
or agreement of any kind has been made to or with Plaintiffs by any person or entity to persuade or
cause Plaintiffs to execute this document, and that Plaintiffs fully understand the meaning and intent
of this Agreement, including but not limited to, its final and binding effect.

14. RIGHT TO REPRESENTATION. Plaintiffs, in receiving a copy of this
Agreement, acknowledge that they have been advised in writing to seek the advice of their attorney
before signing this Agreement, they have had adequate opportunity to so consult and have so
consulted.

15. LEGALLY BINDING AGREEMENT, Plaintiffs understand and acknowledge
that upon Court approval of this Agreement (a) that this is a legally binding release contingent upon
Court approval of this Agreement; (b) that by signing this Agreement, Plaintiffs are hereafter barred
from instituting claims against any of the Releasees in the manner and to the extent set forth in
Paragraph 5 and Paragraph 6 above; and (c) that this Agreement is final and binding. This
Agreement shall be binding upon and inure to the benefit of Defendants, Releasees, and Plaintiffs,
and their respective heirs, attorneys, administrators, representatives, executors, successors and

assigns.

16. CONTINUING JURISDICTION. The Parties agree, and the Court by its
approval of this Agreement agrees, that the Court shall have continuing jurisdiction to enforce the
terms of this Agreement, resolve any disputes arising out of the Agreement, and supervise all
payments by the Defendants of all consideration to the Plaintiffs and Plaintiffs’ counsel. Within
fifteen (15) days after the last payment made to Plaintiffs and Plaintiffs’ counsel by Defendants,
the Parties agree to file a Notice of Stipulated Dismissal with the Court, dismissing this Lawsuit
against the Defendants with prejudice. The Parties further agree to execute and/or have executed
by their respective counsel, any such additional documents as may be reasonably necessary to
effectuate the dismissal with prejudice of this Lawsuit against the Defendants

17, CONSTRUCTION, This Agreement shall not be construed against the party
preparing it but shall be construed as if all Parties jointly prepared this Agreement and any
uncertainty and ambiguity shall not be interpreted against any one party.

 

Settlement and Fuil and Final Release of Claims

 
DocuSign Envelope IDCRRA mE MAO RE 6A tec 7 eapuMent 34-1 Filed 05/10/19 Page 8 of 17

18. HEADINGS. The headings or titles of the paragraphs contained herein are for
guidance purposes only and have no force or effect, nor do they in any way alter the terms or
meaning of this Agreement.

19. AGREEMENT IS KNOWING AND VOLUNTARY. Plaintiffs further
represent and acknowledge that none of the Releasees have made any representations, statements,
promises, inducements, threats or suggestions to influence them to sign this Agreement, except
those promises and other statements which are expressly set forth herein. This Agreement has
been prepared in English and its English interpretation shall only apply to the Agreement and shall
be binding upon the parties. Plaintiffs represent and warrant that they have fully discussed this
Agreement with their attorneys, have consulted with a translator of their choosing, if a Plaintiff
deems translation to be necessary and/or desirable, and that all terms are understood and that the

execution of this Agreement is completely voluntary.

20. ELECTRONIC SIGNATURES/COUNTER-PARTS. Defendants and Plaintiffs
agree that this Agreement may be executed in counterparts, each of which shall be deemed an
original, but such counterparts shall together constitute one and the same agreement. The signature
and execution of this Agreement by any of the parties may be evidenced by facsimile, photocopy,
or electronic transmission (including such electronic signing software such as “Docusign”®”) and
such signature and execution shall be deemed to constitute the original signature of the party.
Signatures may be made and delivered electronically to the fullest extent permitted under the
Maryland Uniform Electronic Transactions Act, Md. Ann. Commercial Law § 21-101, et seq.

PLEASE READ THIS DOCUMENT CAREFULLY. THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[SIGNATURES TO FOLLOW ON THE NEXT PAGE]

 

Settlement and Fuil and Final Release of Claims

 
DocuSign Envelope DARA Abele BREESE ade c7hearument 34-1 Filed 05/10/19 Page 9 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DocuSigned by:
Date: 5/5/2019 (2
gnsdanaaceacase..
Amber Carney
Date:
Gavin Arthur
Date:
Katherine Banks
Date:
Zach Brook
Date:
| Kelsie Riffe
Date:
Courtney Swisher
For: Sunset Grille, LLC.. and himself,
individually
Date: By: .
Name: George Trala
Title: Member
Date: By:
Name: Michael Rabidu
Title: Head Chef/Kitchen Manage
Date: By:
Name: Darren Cummings
Title: Manager
9
Settlement and Full and Final Release of Claims

 

 
DocuSign Envelope iby BBECEELS 2gN AONB AA ARR dpagument 34-1 Filed 05/10/19 Page 10 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
Amber Carney
. DocuSigned by:
Date: 5/5/2019
Gavin Ree
Date:
Katherine Banks
Date:
Zach Brook
Date:
Kelsie Riffe
Date:
Courtney Swisher
For: Sunset Grille, LLC., and himself.
individually
Date: By:
Name: George Trala
Tithe: Member
Date: By:
Name: Michael Rabidu
Title: Head Chef/Kitchen Manage
Date: By:
Name: Darren Cummings
Title: Manager

 

 

Settlement and Full and Final Release of Claims

 
DocuSign Envelope br GoPRadralarde Mea WS AArit by keedeacument 34-1 Filed 05/10/19 Page 11 of 17

 

Date:

 

Amber Carney

 

Date:

 

Gayin Arthur

DocuSigned by:
Date: 5/4/2019 (Kgand A

RELL BEG 4663449,
Katherine Banks

 

 

 

Date:

 

Zach Brook

 

Date:

 

Kelsie Riffey

 

Date:

 

Courtney Swisher

 

For: _ Sunset Grille, LLC., and himself,
individual!
Date: By:

Name: George Trala
Title: Member

 

Date: By:
Name: Michael Rabidu
Title; Head Chef/Kitchen Manage

 

Date: By:
Name: Darren Cummings
__litle:_ Manager

 

 

 

 

 

Settlement and Full and Final Release of Claims

 
DocuSign Envelope ie BRE AKEE EAS ANE S47 BbI ehresd Ment 34-1 Filed 05/10/19 Page 12 of 17

 

Date:

 

Amber Carney

 

Date:

 

| Gavin Arthur

 

Date:

 

Katherine Banks

 

DocuSigned by:

Date: 5/4/2019 TLE

TSRGPORIEKEAES

Zach Brook

 

Date:

 

Kelsie Riffe

 

Date:

 

Courtney Swisher

 

For: Sunset Grille, LLC., and himself.
individually

Date: By:
Name: George Trala
Tithe: Member

 

Date: By:
Name: Michael Rabidu

Title: Head Chef/kitchen Manage

 

Date: By:

Name: Darren Cummings
Title: Manager

 

 

 

 

 

Settlement and Full and Final Release of Claims

 
DocuSign Envelope iS-eRRade LGM AGERE edAQgument 34-1 Filed 05/10/19 Page 13 of 17

 

Date:

 

| Amber Carney

 

Date:

 

Gavin Arthur

 

Date:

 

Katherine Banks

 

Date:

 

Zach Brook

 

DocuBigned by:

Date: i
5/7/2019

 

Tree

 

Date:

 

Courtney Swisher

 

For: Sunset Grille, LLC... and himself.
individually

Date: By:
Name: George Trala

Title: Member

 

Date: By:
Name: Michael Rabidu

Title: Head Chef/Kitchen Manage

 

Date: By:

Name: Darren Cummings
Title: Manager

 

 

 

 

 

Settlement and Full and Final Release of Claims

 
DocuSign Envelope 6: BSR St8 LH OVARISIAK RB, Apecument 34-1 Filed 05/10/19 Page 14 of 17

 

 

 

 

 

 

 

 

 

Date:

Amber Carney
Date:

Gavin Arthur
Date:

Katherine Banks
Date:

Zach Brook
Date:

 

Kelsie Riffey

 

BocuSigned by:

Date: 5/6/2019 [ Courts Swither

TSAR TER TAodang,,.

Courtney Swisher

 

 

For: Sunset Grille, LLC... and himself.
individually

Date: By:
Name: George Trala
Title: Member

 

 

 

 

 

 

 

 

 

 

 

Date: By:
Name: Michael Rabidu
Title: Head Chef/Kitchen Manage
Date: By:
Name: Darren Cummings
Title: Manager
9

Settlement and Full and Final Release of Claims

 

 
 

Case 1:18-cv-00874-RDB Document 34-1 Filed 05/10/19 Page 15 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates

Anber Comey
Dato:

Gavin Arthur
Datot

Katherine Banks
Date:

Zach Brook
Date:

Kolets Riffey
Dato:
Da sh/n
Date:
Bare: By;

 

 

 

 

 

Settement add Pol and Final Release of Claims

 

 

 

see
i f 17
Case 1:18-cv-00874-RDB Document 34-1. Filed 05/10/19 Page 16 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
Amber Cathey
Date:
Gavin Gavin Arthur
Date:
Katherine Banks
Date:
Zach Brook
Date:
Keisie Riffey
Date:
| Coutiney Swisher
For:__ Sunset Grille, LC, and himseif ==
in ividual}
Date: By:
Name: George Trala

Title: Member

 

 

 

 

 

pel Up | 2014

 

Name: Michael lame: Michael Rabidy
Tile any abi Head CheffKitch Mane

 

 

 

Mlb 5 ob

 

 

 

Date: By:
Name: Darren ings
Title: Manager

 

Settlement and Fuil and Final Release of Claims

 

 

 
Case 1:18-cv-00874-RDB Document 34-1 Filed 05/10/19 Page 17 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

Amber Camoy
Date:
Date:

Katherine Banks
Date:

Zach Brook
Date:

Kelsie Riffey
Datei
Date
Date:
Date:

4 “ & - / 7

 

 

 

 

 

$
Seitlemont and Full and Final Release of Claims

Scanned with CamScanner

 

 

 
